   Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 1 of 24 PageID #:9096




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF ILLINOIS


UNION ASSET MANAGEMENT HOLDING                    )   Case No. 1:19-cv-01339
AG AND SJUNDE AP-FONDEN,                          )
Individually and on Behalf of All Others          )   ECF Case
Similarly Situated,                               )
                                                  )   Honorable Robert M. Dow, Jr.
                              Plaintiffs,         )
                                                  )
          v.                                      )
                                                  )
 THE KRAFT HEINZ COMPANY, et al.,                 )
                                                  )
                              Defendant.
                                                  )
                                                  )

RICHARD MERRITTS, derivatively on behalf )            Case No. 1:20-cv-02071
of THE KRAFT HEINZ COMPANY,              )
                                         )
                   Plaintiff,            )            Honorable Martha M. Pacold
                                         )
      vs.                                )
                                         )
3G CAPITAL, INC., et al.,                )
                                         )
                   Defendants.
                                         )
      – and –                            )
                                         )
 THE KRAFT HEINZ COMPANY,                )
                                         )
                   Nominal Defendant.    )
                                         )
                                         )
[Caption continued on following page.]

         MEMORANDUM IN SUPPORT OF PLAINTIFF STEPHEN SILVERMAN’S
          MOTION TO REASSIGN AND CONSOLIDATE RELATED ACTIONS
            AND TO APPOINT LEAD PLAINTIFF AND LEAD COUNSEL


Cases\4850-4813-3050.v1-4/17/20
   Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 2 of 24 PageID #:9097




DALE WATERS, Derivatively on Behalf of             )   Case No. 1:20-cv-02072
Nominal Defendant THE KRAFT HEINZ                  )
COMPANY,                                           )   Honorable Harry D. Leinenweber
                                                   )
                              Plaintiff,           )
                                                   )
          vs.                                      )
                                                   )
ALEXANDER BEHRING, et al.,                         )
                                                   )
                              Defendants.
                                                   )
          – and –                                  )
                                                   )
 THE KRAFT HEINZ COMPANY,                          )
                                                   )
                              Nominal Defendant.   )
                                                   )
                                                   )
In re KRAFT HEINZ SHAREHOLDER                      )   Case No. 1:20-cv-02259
DERIVATIVE LITIGATION                              )
                                                   )   Honorable Virginia M. Kendall

STEVEN HILL, Derivatively on Behalf of             )   Case No. 1:20-cv-02280
THE KRAFT HEINZ COMPANY,                           )
                                                   )   Honorable John J. Tharp, Jr.
                              Plaintiff,           )
                                                   )
          vs.                                      )
                                                   )
GREGORY E. ABEL, et al.,                           )
                                                   )
                              Defendants.
                                                   )
          – and –                                  )
                                                   )
 THE KRAFT HEINZ COMPANY,                          )
                                                   )
                              Nominal Defendant.   )
                                                   )
                                                   )




Cases\4850-4813-3050.v1-4/17/20
      Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 3 of 24 PageID #:9098



                                                TABLE OF CONTENTS

                                                                                                                               Page


I.        INTRODUCTION ........................................................................................................... 1

II.       OVERVIEW OF THE ACTION...................................................................................... 4

III.      ARGUMENT .................................................................................................................. 6

          A.        Reassignment Under Local Rule 40.4 Is Appropriate ........................................... 6

          B.        Consolidation of the Related Actions Is Appropriate ............................................ 7

          C.        Silverman Should Be Appointed Lead Plaintiff .................................................... 9

          D.        Robbins Geller Should be Appointed Lead Counsel ........................................... 11

IV.       CONCLUSION ............................................................................................................. 14




                                                                -i-
Cases\4850-4813-3050.v1-4/17/20
   Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 4 of 24 PageID #:9099



                                              TABLE OF AUTHORITIES

                                                                                                                                Page

CASES

A.S. v. SmithKline Beecham Corp.,
   769 F.3d 204 (3rd Cir. 2014) ................................................................................................. 8

Dollens v. Zionts,
   No. 01 C 5931, 2001 U.S. Dist. LEXIS 19966
   (N.D. Ill. Dec 4, 2001)..................................................................................................... 9, 10

Fairbanks Capital Corp. v. Jenkins,
   No. 02 C 3930, 2002 U.S. Dist. LEXIS 26297
   (N.D. Ill. Nov. 25, 2002) ....................................................................................................... 6

Horn v. Raines,
   227 F.R.D. 1 (D.D.C. 2005)................................................................................................... 8

In re Del Monte Foods Co. S’holders Litig.,
    No. 6027-VCL, 2010 Del. Ch. LEXIS 255
    (Del. Ch. Dec. 31, 2010)............................................................................................ 9, 10, 11

In re Enron Corp. Sec. Derivative & “ERISA” Litig.,
    529 F. Supp. 2d 644 (S.D. Tex. 2006)............................................................................ 11, 12

In re F5 Networks, Inc., Derivative Litig.,
    207 P.3d 433 (Wash. 2009) ................................................................................................. 14

Iron Workers Mid-South Pension Fund v. Oberhelman,
    No. 1:13-cv-01104-SLD-JAG, 2014 U.S. Dist. LEXIS 158103
    (C.D. Ill. Nov. 7, 2014) ......................................................................................................... 9

KBC Asset Mgmt. NV v. McNamara,
  78 F. Supp. 3d 599 (D. Del. 2015) ....................................................................................... 11

Landis v. N. Am. Co.,
   299 U.S. 248 (1936) .............................................................................................................. 8

Lynch v. Rawls,
   429 F. App’x 641 (9th Cir. 2011) ........................................................................................ 14

Millman v. Brinkley,
   No. 1:03-cv-3831-WSD, 2004 U.S. Dist. LEXIS 20113
   (N.D. Ga. Oct. 1, 2004) ......................................................................................................... 8

Pyott v. L.A. Mun. Police Emps.’ Ret. Sys.,
   74 A.3d 612, 618 (Del. 2013) ................................................................................................ 9

                                                                 - ii -
Cases\4850-4813-3050.v1-4/17/20
   Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 5 of 24 PageID #:9100




                                                                                                                                      Page


Rosenbloom v. Pyott,
   765 F.3d 1137 (9th Cir. 2014) ............................................................................................. 13

TCW Tech. Ltd. P’ship v. Intermedia Commc’ns, Inc.,
  No. 18336, 2000 Del. Ch. LEXIS 147
  (Del. Ch. Oct. 17, 2000) ............................................................................................ 9, 10, 11



STATUTES, RULES AND REGULATIONS

Federal Rules of Civil Procedure
   Rule 23.1 ............................................................................................................................... 9

Local Rules
   Rule 40.4 ....................................................................................................................... 1, 6, 7
   Rule 42(a) ............................................................................................................. 1, 2, 6, 7, 8




                                                                   - iii -
Cases\4850-4813-3050.v1-4/17/20
     Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 6 of 24 PageID #:9101




          Pursuant to Local Rule 40.4 and Rule 42(a) of the Federal Rules of Civil Procedure (“Rule

42(a)”), to facilitate the efficient and coordinated litigation of the shareholder derivative actions

brought on behalf of nominal defendant The Kraft Heinz Company (“Kraft Heinz” or the

“Company”), plaintiff Stephen Silverman (“Silverman”), together with plaintiffs Vladimir Gusinsky

Revocable Trust, Charlotte Hays, Ian Green and Steven Hill, respectfully submit this memorandum

in support of Plaintiff Stephen Silverman’s Motion to Reassign and Consolidate Related Actions and

to Appoint Lead Plaintiff and Lead Counsel.

I.        INTRODUCTION

          This is a motion to reassign related actions under Local Rule 40.4, consolidate the related

actions under Rule 42(a) and to appoint Silverman as Lead Plaintiff and Robbins Geller Rudman &

Dowd LLP (“Robbins Geller”) as Lead Counsel.

          First, there are presently four related shareholder derivative actions on behalf of nominal

defendant Kraft Heinz pending in the United States District Court for the Northern District of

Illinois: (1) Merritts v. 3G Capital, Inc., et al., 1:20-cv-02071; (2) Waters v. Behring, et al., 1:20-cv-

02072; (3) In re Kraft Heinz S’holder Derivative Litig., 1:20-cv-02259; and (4) Hill v. Abel, et al.,

1:20-cv-02280 (collectively, the “Derivative Actions”). The Derivative Actions were transferred to

or filed before various judges in this District on March 31, 2020 (Merritts and Waters), April 10,

2020 and April 13, 2020, respectively. The parties to the Derivative Actions agree that they are

related to In re Kraft Heinz Sec. Litig., No. 1:19-cv-01339 (the “Securities Action”), pending before

this Court, and should be reassigned to this Court’s calendar. 1            See infra §III.A. (seeking

reassignment of the Kraft Heinz S’holder Derivative and Hill actions); ECF No. 229 (seeking

reassignment of the Merritts and Waters actions).


1
    Plaintiff Silverman conferred with defendants’ counsel and has been authorized to represent that
defendants consent to the reassignment and consolidation of the Derivative Actions.
                                                  -1-
Cases\4850-4813-3050.v1-4/17/20
    Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 7 of 24 PageID #:9102




          Second, the parties likewise agree that consolidation is appropriate under Rule 42(a). See

infra §III.B.; ECF No. 232. Each of the Derivative Actions alleges breach of fiduciary duty and

other derivative claims arising from defendants’ unlawful scheme to artificially inflate the trading

price of the Company’s common stock while certain defendants, through their affiliate 3G Capital,

Inc. (“3G Capital”), bailed out of their holdings of Kraft Heinz common stock for over $1.2 billion

in illicit insider trading proceeds. See, e.g., ¶¶2-3, 8, 13, 25, 31, 33, 38-39, 42, 110-115.2 Kraft

Heinz has been damaged by defendants’ wrongful conduct. The Company has been exposed to the

risks of violating state and federal laws and is facing costly investigations by federal law

enforcement authorities.

          By this motion, plaintiff Silverman seeks an order consolidating the Derivative Actions to

streamline the litigation, conserve judicial resources and avoid duplication of effort. See Rule 42(a).

Each of the related actions is brought on behalf of the same nominal defendant (Kraft Heinz) against

substantially the same defendants and arises from the same predicate facts and underlying conduct.

Given the similarity of the claims, parties and core set of operative facts, consolidation under Rule

42(a) is the most appropriate and efficient way for the Court to oversee prosecution of the related

actions.

          Third, Plaintiff Silverman requests that he be appointed as Lead Plaintiff in the consolidated

Derivative Actions. Silverman is a long-term holder of Kraft Heinz common stock, continuously

holding Kraft Heinz shares since November 2016. Since commencing his action in the Western

District of Pennsylvania, Silverman has diligently represented the Company’s interest in the


2
    All “¶_” and “¶¶_” citations are to the Consolidated Verified Shareholder Derivative Complaint
for Breach of Fiduciary Duty, Unjust Enrichment, and Contribution for Violations of the Federal
Securities Laws (the “Complaint”), filed on July 31, 2019 in the Kraft Heinz S’holder Deriv. Litig.,
filed herewith as Ex. 1. All “Ex._” citations are to the exhibits listed in the Table of Exhibits
attached hereto.

                                                  -2-
Cases\4850-4813-3050.v1-4/17/20
   Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 8 of 24 PageID #:9103




derivative claims by working cooperatively with counsel for defendants and the other plaintiffs to

avoid unnecessarily wasting the Court’s and parties’ time and resources.

          There can be no doubt that Silverman is committed to protecting Kraft Heinz and his

significant investment therein. Silverman directed his lawyers to research and draft a comprehensive

Complaint and now seeks a leadership structure that will place a significant stakeholder in control of

this litigation, reduce litigation costs and increase efficiency. As such, Silverman believes he is the

most qualified plaintiff to diligently prosecute this action.

          And fourth, Silverman requests that his selected counsel, Robbin Geller, be appointed as

Lead Counsel in the consolidated Derivative Actions. Robbins Geller is a nationwide shareholder

and securities litigation firm of more than 180 attorneys, with not only an office located in this

District, but also an unrivaled record of litigating shareholder actions and achieving favorable results

for shareholders in both class action and derivative litigation in the Northern District of Illinois and

elsewhere. See, e.g., Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc., et al., No. 02-C-5893

(N.D. Ill. 2016) (Robbins Geller won a six-week jury verdict in a billion-dollar securities fraud trial

against Household International, Inc., a division of HSBC Financial Corporation (“HSBC”), one of

the largest banks in the world); In re Cmty. Health Sys., Inc. S’holder Derivative Litig., No. 3:11-cv-

00489 (M.D. Tenn. 2017) (serving as lead counsel recovered $60 million); In re Marvell Tech. Grp.

Ltd. Derivative Litig., No. C-06-03894-RMW(RS) (N.D. Cal. 2009) (serving as lead counsel

recovered $54.9 million); In re KLA-Tencor Corp. S’holder Derivative Litig., No. C-06-03445-JW

(N.D. Cal. 2010) (serving as lead counsel recovered $42.6 million); In re McAfee, Inc. Derivative

Litig., No. 5:06-cv-03484-JF (N.D. Cal. 2008) (serving as lead counsel recovered $30 million); In re

Juniper Networks, Inc. Derivative Litig., No. 5:06-cv-03396-JW (N.D. Cal. 2008) (serving as lead

counsel recovered $22.6 million); In re Affiliated Comput. Servs. Derivative Litig., No. 3:06-cv-

1110-O (N.D. Tex. 2009) (serving as lead counsel recovered $30 million); In re Lumber Liquidators
                                                 -3-
Cases\4850-4813-3050.v1-4/17/20
      Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 9 of 24 PageID #:9104




Holdings, Inc. Sec. Litig., No. 4:13-cv-00157-AWA-DEM (E.D. Va. 2016) (serving as lead counsel

recovered $26 million); In re Activision, Inc. Derivative Litig., No. CV-06-04771-MRP(JTLx) (C.D.

Cal. 2008) (serving as lead counsel recovered $24.3 million). See Exs. 2-10. Robbins Geller

uniquely possesses the experience, resources, willingness and ability to litigate complex and

expensive shareholder actions through discovery, summary judgment, trial and beyond. See Ex. 11.

          Accordingly, Plaintiff Silverman respectfully requests that the Court reassign and consolidate

the related Derivative Actions and appoint Silverman as Lead Plaintiff and his counsel, Robbins

Geller, as Lead Counsel.

II.       OVERVIEW OF THE ACTION

          The pending actions are shareholder derivative actions on behalf of nominal defendant Kraft

Heinz. Notwithstanding their fiduciary duties of loyalty and candor owed to Kraft Heinz and its

shareholders, defendants allegedly engaged in an unlawful scheme designed to artificially inflate the

trading price of Kraft Heinz common stock and, in turn, the Company’s market capitalization. See

generally Ex. 1.

          More specifically, between at least May 2017 and June 2019, defendants caused Kraft Heinz

to make positive, albeit materially false and misleading statements about its publicly reported net

income, the value of its goodwill and intangible assets, and the integrity of the Company’s internal

control systems over financial reporting and disclosure. See ¶¶69-108. Defendants’ positive

statements created a false facade around Kraft Heinz’s business, one designed to hide its

deteriorating business and financial conditions. While Kraft Heinz’s shares traded at artificially

inflated prices, in August 2018, a Kraft Heinz affiliate, 3G Capital, sold 20.6 million shares of Kraft

Heinz shares for insider trading proceeds of $1.2 billion. See ¶¶13, 110, 136.

          Defendants’ scheme continued unabated until February 2019. Then, on February 21, 2019,

defendants suddenly announced that Kraft Heinz had taken a massive $15.4 billion goodwill and
                                                  -4-
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 10 of 24 PageID #:9105




intangible asset impairments charge “to lower the carrying amount of goodwill in certain reporting

units, primarily U.S. Refrigerated and Canada Retail, and certain intangible assets, primarily the

Kraft and Oscar Mayer trademarks.” See ¶¶9, 95. Defendants further revealed that the U.S.

Securities and Exchange Commission (“SEC”) had launched an investigation into “the Company’s

accounting policies, procedures, and internal controls related to its procurement function, including,

but not limited to, agreements, side agreements, and changes or modifications to its agreements with

its vendors.” See ¶¶10, 96.

          As 2019 unfolded, defendants’ revelations continued to stun Kraft Heinz shareholders. On

May 6, 2019, the Company disclosed that its previously issued financial statements for the past three

years should no longer be relied upon. ¶¶102-104. Then, on June 7, 2019, defendants confirmed

that Kraft Heinz would undertake a $200+ million restatement to correct errors in the accounting for

product procurement related costs in the Company’s financial statements and related disclosures for

the fiscal years ended December 30, 2017 and December 31, 2016, and for the quarterly periods

ended September 29, 2018, June 30, 2018, March 31, 2018, September 30, 2017, July 1, 2017 and

April 1, 2017. ¶¶106-108.

          Kraft Heinz has been severely damaged by defendants’ misconduct. However, defendants

have not suffered the same fate as shareholders. On the contrary, defendants collectively pocketed

$61.9 million in salaries, bonuses, fees and other incentive-based compensation payments that were

not justified by Kraft Heinz’s actual financial performance while under their stewardship. ¶13.

Similarly, 3G Capital profited handsomely by selling 20.6 million shares of its Kraft Heinz stock, for

proceeds of $1.2 billion, before defendants disclosed the adverse, material non-public facts above.

¶¶13, 110, 136. These payments unjustly enriched defendants and damaged the Company.




                                                -5-
Cases\4850-4813-3050.v1-4/17/20
    Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 11 of 24 PageID #:9106




III.      ARGUMENT

          A.        Reassignment Under Local Rule 40.4 Is Appropriate

          Local Rule 40.4 provides that “[a] case may be reassigned to the calendar of another judge if

it is found to be related to an earlier-numbered case assigned to that judge and each of [four] criteria

is met.” L.R. 40.4(b). The four criteria are: (1) “both cases are pending in this Court”; (2) “the

handling of both cases by the same judge is likely to result in a substantial saving of judicial time

and effort”; (3) “the earlier case has not progressed to the point where [reassignment] . . . would be

likely to delay the proceedings in the earlier case substantially”; and (4) “the cases are susceptible of

disposition in a single proceeding.” L.R. 40.4(b).3 Local Rule 40.4 “does not require complete

identity of issues in order for cases to be considered related,” just that there be some related issues.

Fairbanks Capital Corp. v. Jenkins, No. 02 C 3930, 2002 U.S. Dist. LEXIS 26297, at *7 (N.D. Ill.

Nov. 25, 2002) (granting motion for reassignment).

          Here, the Derivative Actions and the Securities Action all relate to false and misleading

statements made by certain officers and directors of Kraft Heinz concerning the Company’s publicly

reported net income, the value of its goodwill and intangible assets and the integrity of the

Company’s internal control systems over financial reporting and disclosure. The complaints each

allege that defendants were aware of the true facts at the time the statements were made, that the

statements caused the Company’s stock price to be artificially inflated, that certain defendants

engaged in insider trading, and that when the Company revealed on February 21, 2019 that it would

record a $15.4 billion impairment to the Company’s financial statements, the Company’s stock price

collapsed by more than 25%. Compare, e.g., Ex. 1 and ECF No. 179. In light of these common and

3
    Local Rule 40.4 requires that “[t]he motion shall be filed in the lowest-numbered case of the
claimed related set and noticed before the judge assigned to that case.” L.R. 40.4(c). The Securities
Action, No. 1:19-cv-01339, is the lowest-numbered of the related cases, and so the motion is
properly brought here.

                                                  -6-
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 12 of 24 PageID #:9107




overlapping allegations, the Derivative Actions are related to the Securities Action. See also ECF

No. 229.

          In addition, each of the Local Rule 40.4 conditions for reassignment are present here:

(1) both the Securities Action and all Derivative Actions are pending in this District; (2) the handling

of the related actions by the same judge is likely to result in a substantial saving of judicial time and

effort, particularly in light of the overlapping allegations and common issues; (3) the Securities

Action is at the motion to dismiss stage and has not progressed to a point where reassignment would

delay the proceedings; and (4) as discussed in further detail below, the related Derivative Actions are

well suited for coordination. Thus, Plaintiff Silverman, like the plaintiffs in the Merritts and Watters

actions (ECF No. 229), respectfully requests that the Kraft Heinz S’holder Derivative and Hill

actions be reassigned to the calendar of this Court. Defendants do not oppose this request.

          B.        Consolidation of the Related Actions Is Appropriate

          Rule 42(a) provides that when separate actions “involve a common question of law or fact,”

the Court may “join for hearing or trial any or all matters at issue in the actions,” “consolidate the

actions” and “issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a).

Presently pending are four related shareholder derivative actions, each alleging breaches of fiduciary

duties owed to Kraft-Heinz by substantially the same defendants. See, e.g., Ex. 1; ECF No. 229.

Each of these actions arises from a common nucleus of operative facts and involves virtually

identical questions of law. Specifically, the related actions each allege that the Company’s directors

and senior officers breached their fiduciary duties by, among other things, causing the Company to

make positive, albeit materially false and misleading statements about its publicly reported net

income, the value of its goodwill and intangible assets and the integrity of the Company’s internal

control systems over financial reporting and disclosure. Defendants’ positive statements created a

false facade around Kraft Heinz’s business, one designed to hide its deteriorating business and
                                                  -7-
Cases\4850-4813-3050.v1-4/17/20
    Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 13 of 24 PageID #:9108




financial conditions. See generally Ex. 1; ECF No. 229. Moreover, the Complaint alleges that while

Kraft Heinz’s shares traded at artificially inflated prices, in August 2018, defendants’ affiliate, 3G

Capital, sold 20.6 million shares of Kraft Heinz shares for trading proceeds of $1.2 billion. ¶¶13,

110, 136. The nearly identical questions of law and fact that predominate support consolidating the

four currently pending shareholder derivative actions for all purposes under Rule 42(a). See A.S. v.

SmithKline Beecham Corp., 769 F.3d 204, 212 (3rd Cir. 2014) (“district courts have ‘broad power’

to consolidate cases that share ‘common question[s] of law or fact’”). 4

          The power to consolidate related actions falls within the inherent authority of every court “to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Consolidation of

substantially identical shareholder derivative actions can help alleviate “needless duplication of time,

effort and expense on the part of the parties and the Court.” Millman v. Brinkley, No. 1:03-cv-3831-

WSD, 2004 U.S. Dist. LEXIS 20113, at *6 (N.D. Ga. Oct. 1, 2004). “[W]hen consolidation is

appropriate, the Court has the discretion to order the consolidation of subsequently-filed or

transferred cases that allege similar facts as those alleged in the current shareholder derivative suits.”

Horn v. Raines, 227 F.R.D. 1, 2 (D.D.C. 2005) (ordering consolidation of all related derivative

actions). Because the interests of all parties and the Court system are best served by the efficiency,

consistency and economy achieved through the requested consolidation, Silverman respectfully

submits that the four related Kraft Heinz shareholder derivative actions, as well as any subsequently

filed similar actions, should be consolidated for all purposes under Rule 42(a). Defendants do not

oppose this request.




4
     All citations and footnotes are omitted, and emphasis is added unless otherwise noted.

                                                   -8-
Cases\4850-4813-3050.v1-4/17/20
    Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 14 of 24 PageID #:9109




          C.        Silverman Should Be Appointed Lead Plaintiff

          When appointing a lead plaintiff, the Court must ensure that the plaintiff “fairly and

adequately represent[s] the interests of the shareholders . . . in enforcing the right of the

corporation.” Fed. R. Civ. P. 23.1. Courts consider factors such as the quality of pleadings,

financial stake of the movants, and the vigorousness of prosecution in determining which movant to

appoint as lead plaintiff. Dollens v. Zionts, No. 01 C 5931, 2001 U.S. Dist. LEXIS 19966, at *17-

*19 (N.D. Ill. Dec 4, 2001) (appointing lead plaintiff based on the quality of the pleadings); see also

In re Del Monte Foods Co. S’holders Litig., No. 6027-VCL, 2010 Del. Ch. LEXIS 255, at *19-*23,

*27-*35 (Del. Ch. Dec. 31, 2010) (recognizing that, while one institutional investor held

approximately 1.9 million shares and another held 25,000 shares, “[b]oth of the institutional holders

are capable of providing sophisticated oversight for plaintiffs’ counsel”); TCW Tech. Ltd. P’ship v.

Intermedia Commc’ns, Inc., No. 18336, 2000 Del. Ch. LEXIS 147, at *10-*11 (Del. Ch. Oct. 17,

2000). Here, the balance of factors strongly supports appointing Silverman as Lead Plaintiff. 5

          Silverman initiated this litigation on behalf of Kraft Heinz on May 15, 2019 by filing a well-

researched and comprehensive pleading.           Thereafter, Silverman coordinated the filing of a

comprehensive consolidated shareholder derivative Complaint filed in the transferee court, the

Western District of Pennsylvania, on July 31, 2019. The Complaint spans 84 pages and 160

5
    Plaintiffs in the Merritts and Waters actions have also moved for appointment as Lead Plaintiff
and Lead Counsel. ECF No. 232. While Plaintiff Silverman anticipates submitting a thorough
response to their motion pursuant to a briefing schedule set by the Court, he briefly notes that, as
described herein, Silverman is uniquely qualified to oversee this action and therefore should be
appointed as Lead Plaintiff and his counsel, Robbins Geller, appointed as Lead Counsel. Merritts
and Waters’ claim that their pursuit of an inspection demand somehow renders them presumptively
adequate and Plaintiff Silverman inadequate is contrary to the law and facts. See Pyott v. L.A. Mun.
Police Emps.’ Ret. Sys., 74 A.3d 612, 618 (Del. 2013); Iron Workers Mid-South Pension Fund v.
Oberhelman, No. 1:13-cv-01104-SLD-JAG, 2014 U.S. Dist. LEXIS 158103 (C.D. Ill. Nov. 7, 2014);
see also ECF No. 234 (Response to Joint Motion to Reassign Cases and Opposition to Motion to
Maintain Complaint Under Seal). Moreover, Plaintiff Hill, who supports this motion, also made an
inspection demand and received documents.

                                                  -9-
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 15 of 24 PageID #:9110




paragraphs and alleges multiple counts for violations of federal and state law. See generally Ex. 1.

More particularly, the Complaint details defendants’ unlawful scheme, between at least May 2017

and June 2019, to artificially inflate the trading price of Kraft Heinz common stock by falsifying the

Company’s publicly reported net income, the value of its goodwill and intangible assets and the

integrity of the Company’s internal control systems over financial reporting and disclosure. See

¶¶69-108. At the same time, while Kraft Heinz stock traded at artificially inflated prices, the

Complaint alleges that defendants’ affiliate, 3G Capital, sold 20.6 million shares of its personal Kraft

Heinz shares, for unlawful insider trading proceeds of $1.2 billion.            See ¶¶13, 110, 136.

Additionally, the Complaint alleges with particularity why a pre-suit demand on the Kraft Heinz

Board of Directors would have been a futile and useless act. See ¶¶119-137.

          In sum, Silverman’s Complaint is thorough, particularized and a reflection of Silverman’s

(and his counsel, Robbins Geller’s) dedication to thoroughly investigating and zealously pursuing

the derivative claims in the best interests of Kraft Heinz. Even a cursory reading of the Complaint

makes clear that Silverman’s pleadings are of great “quality.” See TCW, 2000 Del. Ch. LEXIS 147,

at *10; see also Dollens, 2001 U.S. Dist. LEXIS 19966, at *17-*19 (appointing lead plaintiff based

on the quality of the pleadings).

          Further, Silverman is a long-term shareholder of Kraft Heinz, and, thus, well-suited to serve

in a fiduciary capacity and will actively prosecute this litigation to protect the interests of the

Company. Specially, Silverman has substantial holdings of Kraft Heinz stock and has owned such

stock continuously since November 2016. ¶20. Therefore, Silverman has a significant financial

interest in Kraft Heinz and the outcome of the derivative claims. Del Monte Foods, 2010 Del. Ch.

LEXIS 255, at *20-*23, *27-*35.

          Further, courts recognize that “the most important factor when appointing lead counsel is the

degree to which the attorneys will provide effective representation.” Id. at *27. Here, Silverman has
                                                 - 10 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 16 of 24 PageID #:9111




retained the counsel best equipped to provide such representation. See §III.D. Robbins Geller has

unrivaled expertise in the prosecution of complex shareholder derivative and class action claims such

as those presented here. See Ex. 11. To that end, Robbins Geller, acting on Silverman’ behalf,

effectively and efficiently coordinated and organized the related actions and proceedings in the In re

Kraft Heinz S’holder Deriv. Litig., 1:20-cv-02259, before its transfer to this Court, including meeting

and conferring with defense counsel and other plaintiffs’ counsel on multiple occasions to organize

and move the actions forward. See, e.g., Ex. 1.

          Given Silverman’s comprehensive Complaint and his continuing efforts to prosecute this

action in the best interests of the Company, there cannot be any doubt that Silverman has prosecuted

this action with “energy, enthusiasm” and “vigor.” TCW, 2000 Del. Ch. LEXIS 147, at *11; Del

Monte Foods, 2010 Del. Ch. LEXIS 255, at *20-*23. Therefore, Silverman should be appointed

Lead Plaintiff in the consolidated Kraft Heinz shareholder derivative actions pending.

          D.        Robbins Geller Should be Appointed Lead Counsel

          Silverman also requests that his counsel, Robbins Geller, be appointed as Lead Counsel for

plaintiffs in the consolidated Kraft Heinz shareholder derivative actions. In selecting lead counsel,

the Court must determine who will “‘“best serve the interest of the plaintiffs’” with respect to

‘“experience and prior success record, the number, size, and extent of involvement of represented

litigations, the advanced stage of the proceedings in a particular suit, and the nature of the causes of

action alleged.”’” KBC Asset Mgmt. NV v. McNamara, 78 F. Supp. 3d 599, 607 (D. Del. 2015).

          Robbins Geller, a national law firm with nearly 200 lawyers, possesses extensive experience

litigating complex shareholder actions. See Ex. 11. The firm has been appointed lead counsel in

several landmark shareholder actions and has successfully prosecuted numerous derivative actions

on behalf of injured companies. See, e.g., In re Enron Corp. Sec. Derivative & “ERISA” Litig., 529

F. Supp. 2d 644, 675 (S.D. Tex. 2006) (serving as lead counsel recovered $7.2 billion); In re Cmty.
                                                 - 11 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 17 of 24 PageID #:9112




Health Sys., Inc. S’holder Derivative Litig., No. 3:11-cv-00489 (M.D. Tenn. 2017) (serving as lead

counsel recovered $60 million) (Ex. 3); City of Westland Police and Fire Ret. Sys. v. Stumpf, et al.,

No. 3:11-cv-02369-SI (N.D. Cal. 2014) (serving as lead counsel recovered $67 million) (Ex. 12).

          Robbins Geller brings to this litigation a seasoned litigation team consisting of attorneys,

investigators, and forensic accountants who have repeatedly demonstrated their willingness to

undertake the painstaking process of unraveling corporate corruption, and who will devote

substantial resources to the prosecution of this action on behalf of Kraft Heinz. See Ex. 11.

          As federal courts have noted, Robbins Geller’s qualifications are outstanding, and its depth of

resources is vast. See, e.g., Enron, 529 F. Supp. 2d at 675 (stating that Robbins Geller is “comprised

of probably the most prominent securities class action attorneys in the country”). Recently, in In re

Am. Realty Capital Props., Inc. Litig. (“ARCP”), No. 1:15-mc-00040-AKH (S.D.N.Y. Jan. 21,

2020), a securities action in which Robbins Geller attorneys, as sole lead counsel, litigated claims

arising out of ARCP’s manipulative accounting practices, the Honorable Alvin K. Hellerstein

approved a $1.025 billion settlement negotiated by Robbins Geller on behalf of a class of

shareholders, noting:

          My own observation is that plaintiffs’ representation is adequate and that the role of
          lead counsel was fulfilled in an extremely fine fashion by [Robbins Geller]. At every
          juncture, the representations made to me were reliable, the arguments were cogent,
          and the representation of their client was zealous.

See Ex. 13 at 55.

          Over the last few years alone, Robbins Geller attorneys, while serving as lead counsel, have

secured billions in recoveries for shareholders in representative actions alleging corporate

malfeasance. In addition to obtaining the largest recovery for shareholders in securities litigation

history (over $7 billion in recoveries in the Enron securities litigation), Robbins Geller won a six-

week jury verdict in a billion-dollar securities fraud trial against Household International, Inc., a

                                                  - 12 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 18 of 24 PageID #:9113




division of HSBC, one of the largest banks in the world. See Ex. 2, Lawrence E. Jaffe Pension Plan

v. Household Int’l, Inc., et al., No. 02-C-5893 (N.D. Ill. 2016). Other notable recoveries include the

$925 million awarded to investors in In re UnitedHealth Grp. Inc. PSLRA Litig., No. 0:06-cv-01691-

JMR-FLN (D. Minn. 2009). Ex. 14. Robbins Geller can, and will, contribute all necessary resources

for the effective prosecution of this action.

          Robbins Geller is also particularly qualified as a leader in shareholder derivative cases,

securing substantial monetary recoveries and achieving significant corporate governance

enhancements for companies and shareholders. See, e.g., In re Lumber Liquidators Holdings, Inc.

Sec. Litig., No. 4:13-cv-00157-AWA-DEM (E.D. Va. 2016) (serving as lead counsel, recovered $26

million for company, plus substantial governance reforms); City of Westland Police and Fire Ret.

Sys. v. Stumpf, et al., No. 3:11-cv-02369-SI (N.D. Cal. 2014) (serving as lead counsel recovered $67

million for company and substantial corporate governance relief); In re Marvell Tech. Grp. Ltd.

Derivative Litig., No. C-06-03894-RMW(RS) (N.D. Cal. 2009) (serving as lead counsel recovered

$54.9 million for company, plus substantial corporate governance reforms); In re KLA-Tencor Corp.

S’holder Derivative Litig., No. C-06-03445-JW (N.D. Cal. 2010) (serving as lead counsel defeated

Special Litigation Committee motion to terminate and recovered $42.6 million for company and

substantial corporate governance reforms); In re KB Home S’holder Derivative Litig., No. CV-06-

05148- FMC(CTx) (C.D. Cal. 2008) (serving as lead counsel recovered $30 million for company,

plus significant corporate governance reforms); In re Affiliated Comput. Servs. Derivative Litig., No.

3:06-cv-1110-O (N.D. Tex. 2009) (serving as lead counsel recovered $30 million for company).

Exs. 4-5, 8-9, 12, 15.

          Robbins Geller has also achieved significant victories for shareholder derivative plaintiffs at

the federal and state appellate levels. See, e.g., Rosenbloom v. Pyott, 765 F.3d 1137 (9th Cir. 2014)

(serving as lead counsel obtain reversal of dismissal of derivative suit for failure to plead futility of
                                                  - 13 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 19 of 24 PageID #:9114




demand); Lynch v. Rawls, 429 F. App’x 641 (9th Cir. 2011) (same); In re F5 Networks, Inc.,

Derivative Litig., 207 P.3d 433 (Wash. 2009) (serving as lead counsel obtained unanimous decision

holding that Washington is a demand futility state).

          In sum, Robbins Geller has a proven track record of zealously representing its clients and

achieving some of the largest derivative recoveries in history, making it uniquely qualified to act as

Lead Counsel in this litigation. Therefore, Robbins Geller should be appointed Lead Counsel for

plaintiffs in the consolidated Kraft Heinz shareholder derivative actions pending.

IV.       CONCLUSION

          Accordingly, Silverman’s motion to reassign and consolidate the Derivative Actions and to

appoint Silverman as Lead Plaintiff and Robbins Geller as Lead Counsel should be granted in its

entirety.

DATED: April 17, 2020                           Respectfully submitted,

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                JAMES E. BARZ (IL Bar # 6255605)
                                                FRANK A. RICHTER (IL Bar # 6310011)


                                                                s/ Frank A. Richter
                                                               FRANK A. RICHTER

                                                200 South Wacker Drive, 31st Floor
                                                Chicago, IL 60606
                                                Telephone: 312/674-4674
                                                312/674-4676 (fax)
                                                jbarz@rgrdlaw.com
                                                frichter@rgrdlaw.com




                                                - 14 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 20 of 24 PageID #:9115




                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       DARREN J. ROBBINS
                                       BENNY C. GOODMAN III
                                       ERIK W. LUEDEKE
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101
                                       Telephone: 619/231-1058
                                       619/231-7423 (fax)
                                       drobbins@rgrdlaw.com
                                       bennyg@rgrdlaw.com
                                       eluedeke@rgrdlaw.com

                                       JOHNSON FISTEL, LLP
                                       MICHAEL I. FISTEL JR.
                                       40 Powder Springs Street
                                       Marietta, GA 30064
                                       Telephone: 470/632-6000
                                       770/200-3101 (fax)
                                       michaelf@johnsonfistel.com

                                       LAW OFFICE OF ALFRED G.
                                         YATES, JR., P.C.
                                       ALFRED G. YATES, JR.
                                       300 Mt. Lebanon Blvd., Suite 206-B
                                       Pittsburgh, PA 15234
                                       Telephone: 412/391-5164
                                       412/471-1033 (fax)
                                       yateslaw@aol.com

                                       Counsel for Stephen Silverman and Charlotte
                                       Hays

                                       THE WEISER LAW FIRM, P.C.
                                       ROBERT B. WEISER
                                       JAMES M. FICARO
                                       22 Cassatt Avenue
                                       Berwyn, PA 19312
                                       Telephone: 610/225-2677
                                       610/408-8062 (fax)
                                       rw@weiserlawfirm.com
                                       jmf@weiserlawfirm.com




                                       - 15 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 21 of 24 PageID #:9116




                                       RM LAW P.C.
                                       RICHARD A. MANISKAS
                                       1055 Westlakes Drive, Suite 300
                                       Berwyn, PA 19312
                                       Telephone: 484/324-6800
                                       rmaniskas@rmclasslaw.com

                                       Counsel for Plaintiff Vladimir Gusinsky Revocable
                                       Trust

                                       ROBBINS LLP
                                       BRIAN J. ROBBINS
                                       CRAIG W. SMITH
                                       STEVEN R. WEDEKING
                                       5040 Shoreham Place
                                       San Diego, CA 92122
                                       Telephone: 619/525-3990
                                       619/525-3991 (fax)
                                       brobbins@robbinsllp.com
                                       csmith@robbinsllp.com
                                       swedeking@robbinsllp.com

                                       Counsel for Plaintiff Ian Green

                                       CARLSON LYNCH, LLP
                                       KYLE A. SHAMBERG
                                       KATRINA CARROLL
                                       111 W. Washington Street, Suite 1240
                                       Chicago, IL 60602
                                       Telephone: 312/750-1265
                                       kcarroll@carlsonlynch.com
                                       kshamberg@carlsonlynch.com

                                       GAINEY McKENNA & EGLESTON
                                       THOMAS J. MCKENNA
                                       GREGORY M. EGLESTON
                                       501 Fifth Avenue, 19th Floor
                                       New York, NY 10017
                                       Telephone: 212/983-1300
                                       212/983-0383 (fax)
                                       tjmckenna@gme-law.com
                                       gegleston@gme-law.com

                                       Counsel for Plaintiff Steven Hill



                                       - 16 -
Cases\4850-4813-3050.v1-4/17/20
  Case: 1:19-cv-01339 Document #: 239 Filed: 04/17/20 Page 22 of 24 PageID #:9117




                                    CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on April 17, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ Frank A. Richter
                                                     FRANK A. RICHTER

                                                     ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
                                                     200 South Wacker Drive, 31st Floor
                                                     Chicago, IL 60606
                                                     Telephone: 312/674-4674
                                                     312/674-4676 (fax)
                                                     frichter@rgrdlaw.com




Cases\4850-4813-3050.v1-4/17/20
4/17/2020 Case: 1:19-cv-01339 Document     #:LIVE,
                                      CM/ECF  239VerFiled:   04/17/20
                                                     6.3.2 - U.S.           Page
                                                                  District Court,    23 of
                                                                                  Northern      24 PageID #:9118
                                                                                           Illinois-

Mailing Information for a Case 1:19-cv-01339 Hedick v. Kraft Heinz Company et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Abe Alexander
      Abe.Alexander@blbglaw.com,MichaelB@blbglaw.com,Khristine.DeLeon@blbglaw.com,managingclerk@blbglaw.com,Scott.Foglietta@blbglaw.com,Matthew.Mahad

      Naumon A Amjed
      namjed@ktmc.com,4980043420@filings.docketbird.com,mswift@ktmc.com

      Stefan Howard Atkinson
      stefan.atkinson@kirkland.com

      Jonathan Christian Bunge
      jonathanbunge@quinnemanuel.com,amandamcguire@quinnemanuel.com,calendar@quinnemanuel.com

      Robert N Cappucci
      rcappucci@entwistle-law.com,sriegert@entwistle-law.com

      William A. Clareman
      wclareman@paulweiss.com,mao_fednational@paulweiss.com

      Alan Francis Curley
      acurley@robinsoncurley.com,nkaspar@robinsoncurley.com,nball@robinsoncurley.com

      C. Philip Curley
      pcurley@robinsoncurley.com,nkaspar@robinsoncurley.com,nball@robinsoncurley.com

      Robert E. Earles
      bobby.earles@kirkland.com

      Andrew Ehrlich
      aehrlich@paulweiss.com,mao_fednational@paulweiss.com

      Andrew J Entwistle
      aentwistle@entwistle-law.com,RArnall@Entwistle-Law.com,asher@entwistle-law.com,BBrodeur@Entwistle-Law.com,efilings@entwistle-law.com

      Robert C Finkel
      rfinkel@wolfpopper.com,fqian@wolfpopper.com

      Carol V Gilden
      cgilden@cohenmilstein.com,afarra@cohenmilstein.com,eberelovich@cohenmilstein.com,jreiser@cohenmilstein.com,lhoeksema@cohenmilstein.com,lposner@cohenm

      Gabriel Gillett
      GGillett@jenner.com,docketing@jenner.com

      Sandra C Goldstein
      sandra.goldstein@kirkland.com,sandra-goldstein-3843@ecf.pacerpro.com,kenymanagingclerk@kirkland.com,michelle.denny@kirkland.com

      Salvatore J. Graziano
      Salvatore@blbglaw.com,managingclerk@blbglaw.com

      Nathan A Hasiuk
      nhasiuk@ktmc.com,5519791420@filings.docketbird.com

      George A. Hedick, Jr
      geobobb@msn.com

      Claire Gorman Kenny
      cgkenny@mgklaw.com,arodriguez@mgklaw.com

      Phillip C Kim
      pkim@rosenlegal.com

      Daniel J Kramer
      dkramer@paulweiss.com,mao_fednational@paulweiss.com

      Carl V. Malmstrom
      malmstrom@whafh.com

      Lauren McGinley
      lmcginley@ktmc.com,6996313420@filings.docketbird.com

      Michael H. Moirano
      mmoirano@mgklaw.com,arodriguez@mgklaw.com

      Kevin Michael Neylan
      kevin.neylan@kirkland.com

      Sharan Nirmul
      snirmul@ktmc.com,gcastaldo@ktmc.com,7363952420@filings.docketbird.com,3369561420@filings.docketbird.com,mswift@ktmc.com,lhindmarsh@ktmc.com

https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?211748925682258-L_1_0-1                                                                             1/2
4/17/2020       Case: 1:19-cv-01339 Document #:LIVE,
                                        CM/ECF  239VerFiled:   04/17/20
                                                       6.3.2 - U.S.           Page
                                                                    District Court,    24 of
                                                                                    Northern      24 PageID #:9119
                                                                                             Illinois-
      Dean Nicholas Panos
      dpanos@jenner.com,KAlbert@jenner.com,docketing@jenner.com,jmerkouris@jenner.com

      Laura Helen Posner
      lposner@cohenmilstein.com

      Julie Goldsmith Reiser
      jreiser@cohenmilstein.com

      Frank Anthony Richter
      frichter@rgrdlaw.com,CReis@ecf.courtdrive.com,creis@rgrdlaw.com

      Sean Michael Riegert
      sriegert@entwistle-law.com

      John Michael Robinson
      johnrobinson@quinnemanuel.com,calendar@quinnemanuel.com,carmenkerkstra@quinnemanuel.com

      Richard A. Russo , Jr
      rrusso@ktmc.com,6902234420@filings.docketbird.com

      Andrew Mitchell Sher
      asher@entwistle-law.com

      Katherine M. Sinderson
      KatieM@blbglaw.com,Michelle.Leung@blbglaw.com,Preya.Gopaul@blbglaw.com

      Howard Steven Suskin
      hsuskin@jenner.com,docketing@jenner.com

      Thomas A. Zimmerman , Jr
      tom@attorneyzim.com,judy@attorneyzim.com,firm@attorneyzim.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Robert                 C. Finkel
Wolf Popper, LLP
845 Third Avenue
12th Floor
New York, NY 10022

Laurence             Rosen
The Rosen Law Firm, P.A.
275 Madison Avenue, 40th Floor
New York, NY 10116




https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?211748925682258-L_1_0-1                                                                                                  2/2
